DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant also cancelled Claim 19 and added Claim 22. Claims 1-18 and 21-22 are pending in this application and have been rejected below. 

	Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 08/20/2020, Applicant, on 12/22/2020, amended claims. 



	


Response to Amendment
Applicant’s amendments are acknowledged. In light of the amended claims the 112 rejection regarding claims 8 and 16 are rendered moot. The 112 rejection has been withdrawn.
  			Response to Argument - 35 USC § 103
Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant states the Office Action does not explicitly reject claims 9 and 16.
The Examiner respectfully disagrees and points to pg.12 of the Office Action, which states the claims are substantially similar to Claims 1 and 8 and are rejected on the same grounds.
The Applicant argues that Hunter fails to teach the following limitation stating Hunter fails to teach a verification status prior to organizational risk: 
"determining… verification status ... indicates [whether], when and [how the contact information was verified with the user] associated with the role prior to the detecting of the organizational risk" 
The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As noted in the rejection above, The Examiner is relying on Hunter to teach verifying the contact information during the setup (i.e. prior to detecting… risk) (See at least Hunter, [0110]). While Alexander is relied upon to teach “whether”… “and how the contact information was verified.” The Examiner points to Alexander [0078, 0079, and 0081]. In the cited paragraphs 
The Applicant argues that Hunter fails to teach: 
sending a message notifying the user associated with the role of the… using the contact information that was verified prior to the detecting the organizational risk (emphasis added).
The Examiner respectfully disagrees and points to Hunter [0135]; “the EFAN (Emergency Feedback and Notification system) provides information and instructions for action. The nature of such information or instructions and selection of the recipients of such information or instructions is determined automatically as established by EFAN protocols.” The Examiner further notes that the information of the user is verified upon setting (i.e. prior to detecting…) therefore the system is notifying users already verified.
The Applicant further argues that Abu-Hakima fails to teach: 
	monitoring electronic messages originating from a user account of the user
	The Examiner respectfully disagrees. Abu-Hakima teaches a system that verifies the contact information is verified during the setup process (See at least Abu-Hakima, [0110]; When instructed to transmit the alert message to the target device 790, the intelligent WAP may monitor communications from the target device 790 and receive a signal transmitted from the target device 790). For further clarification of the user account the Examiner points to Abu-Hakima, [abstract]; The intelligent network source may be configured to prepare and communicate the alert message without any intermediate system step of formulating a list of recipients and further see Abu-Hakima, [0061]; The dispatch module 720 then transmits the list, the alert message, and the targeted mobile device types in a data package or any other 
	 The Applicant further argues that Alexander does not teach “determining the verification status…” nor the “whether, when, and how the contact information was verified with… the role.”
In response to the argument the argument, the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As noted in the rejection above, The Examiner is relying upon Hunter as described above to teach the user account being verified prior to detecting risk and the “when”, while Alexander is relied upon for the verification information. Alexander teaches “determining a verification status” and “indicates whether…” (See Alexander, [0081]; The customer is presented with a user interface to type in the verification code (1311), and if the code is correct (1312), the email record in the database is updated with a status of "verified" (1314) and the customer is redirected to the overview page (503), where there is an indication that the email address is now "verified").  Alexander further teaches the “how the contact information was verified by the user” (See Alexander, [0079]; the email record in the database is updated with a status of "verified" (1314) and the customer is redirected to the overview page (503), where there is an indication that the email address is now "verified"). The Examiner note that an indication in the database of a verified email indicates that the verification was done via email.
The 103 Rejections are updated and maintained below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 7, 15, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US PG PUB 20030069002) in view Alexander et al. (US PG PUB 20090309742), and Abu-Hakima et al. (US PG PUB 20120190325).


Claim 1, Hunter teaches a computer-implemented method, comprising: determining that a workflow associated with an organization indicates an action to be taken by a role within the organization upon a detection of an organizational risk; (See Hunter, [0135]; discloses the EFAN (Emergency Feedback and Notification system) provides information and instructions for action. The nature of such information or instructions and selection of the recipients of such information or instructions is determined automatically as established by EFAN protocols, or by exercise of judgement by the authorized person(s) at the host facility). The Examiner interprets the subset of users as the “role” of the users being identified. 
detecting the organizational risk: (See Hunter, [0079]; implements a data collection system equipped with one or more sensors for detecting one or more of a plurality of potentially hazardous environmental conditions including temperature). 
determining contact information of a user associated with the role: (Hunter, [abstract]; delivering the emergency notification content from the emergency originating source to at least one transmitting party; selecting a subset of users from among a set of users for dissemination of the emergency notification content based on the subject matter of the emergency notification content).  The Examiner notes that delivering the message would indicate the system has determined the contact information of the user/role.
sending a message to one of an account or device corresponding to the contact information [requesting a confirmation that the contact information corresponds to the user] associated with the role; (Hunter, [abstract]; delivering the emergency notification content from the emergency originating source to at least one transmitting party; selecting a subset of users from among a set of users for dissemination of the emergency notification content based on the subject matter of the emergency notification content).
determining a verification status of the contact information, wherein the verification status is maintained in a database and indicates [whether], when, [and how the contact information was verified with the user] associated with the role prior to the detecting the organizational risk, (see Hunter, [0020]; Further provided is a method for disseminating emergency notification content from an emergency originating source where the method comprises: delivering the emergency notification content from the emergency originating source to at least one transmitting party; providing an emergency knowledge database of a set of users; and additionally see Hunter; [0110];  The setup process includes, but is not limited to verifying typical identifying information (e.g., physical address, phone number, device identification number, resident profile, etc.). The Examiner notes that Hunter’s system requires verification at set-up which would indicate the verification was done prior to the organizational risk and also indicate when it was done.
sending a message notifying the user associated with the role of the organizational risk using the contact information that was verified with the role prior to the detecting the organizational risk, wherein the notification includes an indication to take the action: (See Hunter, [0135]; discloses the EFAN (Emergency Feedback and Notification system) provides information and instructions for action. The nature of such information or instructions and selection of the recipients of such information or instructions is determined automatically as established by EFAN protocols, or by exercise of judgement by the authorized person(s) at the host facility).
determining, [based on the monitoring,] that an electronic message associated with the organizational risk was transmit from the [user account of the user associated with the role to whom the message was sent] within the time threshold. (See Hunter, [0065]; discloses an see Hunter [0015]; selecting a subset of users from among a set of users for dissemination of the emergency notification content based on the subject matter of the emergency notification content; and delivering the emergency notification content from the at least one transmitting party to a device corresponding to each user from the selected subset of users). 
While Hunter teaches determining a message sent within a time threshold, Hunter does not further specify monitoring electronic messages originating from a user account of the user. However, Abu-Hakima does this limitation, (See Abu-Hakima; [0155]; When instructed to transmit the alert message to the target device 790, the intelligent WAP may monitor communications from the target device 790 and receive a signal transmitted from the target device 790. and further see Abu-Hakima, [0158]; It will be appreciated that the above functions can be performed alternatively by a wired intelligent network source (e.g. activated algorithms within a programmable network switch) which may, in an analogous way, monitor transmissions by wired networked target devices 790 and spoof a response from a remote network source and further see Abu-Hakima, [abstract]; The intelligent network source may be configured to prepare and communicate the alert message without any intermediate system step of formulating a list of recipients and further see Abu-Hakima, [0061]; The dispatch module 720 then transmits the list, the alert message, and the targeted mobile device types in a data package 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the monitoring of electronic messages of Abu-Hakima because as taught by Abu-Hakima [0156] “Following the delivery of the alert message, or following confirmation of receipt of the alert message, the delivery module 730 may then communicate instructions to the intelligent WAP to disable it whereby it ceases monitoring communications from the target device 790, thereby enabling normal communication between the target device 790 and the nearby WAP to resume.” By monitoring the user, the system can verify if the target device is active and communicating; then disable the feature upon confirming the user is active.
While Hunter teaches determining contact information of the user associated with the role, Hunter does not further specify requesting a confirmation that the contact information corresponds to the user, determining a verification status, wherein the verification status is maintained in a database and indicates whether, and how the contact information was verified with the user associated with the role prior. However, Alexander does teach a verification status, a database of verified and unverified users, and how verification is implemented as, (See Alexander, [0078]; The "verify email address" flow in the website component of one embodiment is illustrated in detail in FIG. 13. The customer clicks on a link in the "verify email address" email (2002) that directs the customer to an email verification URL and passes parameters containing the customer's e-mail address and the verification code. If the code is not correct (1302), an error message is displayed (1303). Otherwise, the email record in the database is updated with a status of "verified" (1304) and a message is displayed confirming that the email see Alexander, [0081]; The Customer tables (1400) in the central database component of one embodiment consist of tables related to each customer. The "Customers" table (1401) has one record per customer, including emergency contacts and referrals. It contains information specific to a customer, such as a unique customer ID, the customer name, password, type (customer, emergency contact, referral, etc.), status (unverified, verified, closed, etc.), flags (subscription settings, etc.), preferences (types of alerts to be notified about, etc), etc. and additionally see Alexander, [0079]; Alternatively, the customer can manually verify the email address by clicking in a "verify email address" link while logged in. The customer is presented with a user interface to type in the verification code (1311), and if the code is correct (1312), the email record in the database is updated with a status of "verified" (1314) and the customer is redirected to the overview page (503), where there is an indication that the email address is now "verified"). The Examiner note that an indication in the database of a verified email indicates that the verification was done via email.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the verification procedures of Alexander with the method of Hunter because as taught by Alexander [0130], customer also configures his/her list of emergency contacts, registers alert devices, adds any additional addresses to track, chooses optional subscription packages. The expanded database can allow for customers to customize packages and add additional subscriptions, therefore increasing available revenue.
Regarding Claim 7, Hunter teaches determining the contact information comprises: tracking a location of a mobile device associated with the role; (see Hunter, Claim 3; transmitting a GPS location of the device from the device directly or indirectly to the at least one transmitting party).
determining that the location of the mobile device is associated with the organizational risk; (see Hunter, Claim 3; wherein the delivering of the emergency notification content from the at least one transmitting party comprises directing the emergency notification content to only those users having a location within a predetermined proximity).
 and sending the message to the mobile device; (see Hunter, Claim 3; directing the emergency notification content to only those users having a location within a predetermined proximity to an emergency for which the emergency notification content is relevant).
Regarding Claims 9 and 17, both are substantially similar to Claim 1 and are therefore rejected on the same grounds.
Regarding Claim 15, it is substantially similar to Claim 7 and are therefore rejected on the same grounds.
Regarding Claim 16, it is substantially similar to Claim 8 and are therefore rejected on the same grounds.
Regarding Claim 22, wherein the notification includes a template for responding to the notification: (See Abu-Hakima, [0164-171]; In general, an alert message may include an acknowledgement request, and may identify to the recipient means for providing a response. Depending on client type, the acknowledgement may include: [0166] a button with embedded HTML to force an HTTP post back to a client tracking module (see above); [0167] a message sent back over a socket connection to a client tracking module; [0168] a reply over SMS to a monitored short code (or to a monitored mailbox via an SMS gateway); [0169] an email reply to a monitored mailbox; [0170] a button push indication from a tone detector; or [0171] a voicemail.
 as taught by Abu-Hakima because as taught by Abu-Hakima, [0177]; “as the receipt by the response hander 760 of an acknowledgement from a particular target device 790 indicates that such target device 790 is `alive` and ready to receive further communication, then the dispatcher, upon receiving notice from the response handler 760 that the particular target device 790 is alive, may initiate two-way communications with such device 790 via the response module 730, e.g. by generating a further alert message and compiling a recipient list containing only that device 790, or otherwise.” By receiving the responses the response handler can determine the status of all who replied.
Claims 2-6, 8, 10-14, 16, and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US PG PUB 20030069002) in view of 20100262668), Alexander et al. (US PG PUB 20090309742), Abu-Hakima et al. (US PG PUB 20120190325), and Piet et al. (US 20100262668 A1).
Regarding Claim 2, Hunter further teaches sending a message notifying the user account associated with the role of the organizational risk, (See Hunter, Claim 1; discloses an emergency notification content from the emergency originating source to at least one transmitting party; selecting a subset of users from among a set of users for dissemination of the emergency notification based on the subject matter).  
Hunter does not further teach determining that the contact information includes a telephone number for a mobile device associated with the user; sending a text message, to the telephone number, requesting a confirmation that the mobile device is associated with the role; or receiving a confirmation response from the mobile device confirming that the mobile device is associated with the role.  However Piet does teach determining that the contact information does (See Piet, [0044], Piet’s system teaches user's ownership of the mobile phone is verified through a combination of passwords and phone number validation such as the authentication methods including SMS, MMS or web enabled interface). 
sending a text message, to the telephone number, requesting a confirmation that the mobile device is associated with the role: (See Piet, [0044]; user's ownership of the mobile phone is verified through a combination of passwords and phone number validation such as the authentication methods including SMS, MMS or web enabled interface);
determining that the contact information includes a telephone number for a mobile device associated with the user account (See Piet, [0044]; user's ownership of the mobile phone is verified through a combination of passwords and phone number validation such as the authentication methods including SMS, MMS or web enabled interface).
Regarding Claim 3, Hunter in view of Piet, Abu-Hakima, and Alexander does teach the methods of Claim 2. Hunter further teaches wherein sending the message to the telephone number after the confirmation response has been received, wherein the confirmation response is received prior to the detecting the organizational risk. (See Hunter, [0029]; Still further provided is a device for displaying emergency notification content to a corresponding user. The device comprises: a receiver for receiving the emergency notification content from a remote location; and a display for displaying the emergency notification content to the corresponding user…. Preferably, the device is selected from a group consisting of a… a pager, a cellular phone, and a personal digital assistant). The Examiner notes that verification is done at setup (see Claim 1 above). 
Regarding Claim 4, Hunter in view of Piet further teaches the methods of claims 1 and 2 as described above. Hunter further teaches determining whether the response indicating the action has been completed is received within the time threshold comprises (See Hunter, [0066]; An acknowledgement system is put in place to notify the transmitting party (Cable, DBS, Internet, Broadcast TV) that the emergency information content has been correctly received or to re-request information. If acknowledgement is not received on a timely basis it may be automatically retransmitted). 
determining a dependent user account that is associated with the action, wherein the action indicates the message is to be transmitted from the role to the dependent user account within the time threshold; (See Hunter, [0052] and Hunter, [0066]; directing the emergency notification content 111a,b to at least one user from the intended audience based on at least one corresponding entry in the database and if acknowledgement is not received on a timely basis it may be automatically retransmitted).
determining that an electronic communication originating from one of the mobile device or the user account was transmitted to the dependent user within the time threshold; (See Hunter, [0066]; An acknowledgement system is put in place to notify the transmitting party (Cable, DBS, Internet, Broadcast TV) that the emergency information content has been correctly received or to re-request information).
Regarding Claim 5, Hunter in view of Piet, Abu-Hakima, and Alexander further teaches providing, to the user, a template for communicating the organizational risk to one or more other users. However, Abu-Hakima does further teach this limitation; (See Abu-Hakima, [221]; system 10 may include or provide via the Console 60 a set of templates or other tools to enable or assist a dispatcher to construct an alert message for broadcast).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to incorporate the templates as taught by Abu-Hakima with Abu-Hakima ([0221]) because the template may limit the alert message to text of a maximum number of characters to ensure that it is receivable and displayable by devices capable of receiving SMS messages.
Regarding Claim 6, Hunter, in view of Abu-Hakima further teaches determining whether the template was sent within the time threshold, wherein the template includes one or more modifications made by the user; (See Abu-Hakima, [221]; to “tailor” whatever alert message is prepared and forwarded and additionally see Abu-Hakima, [0374]; The pooled agent lists success/failure for each SMS/MMS delivery in a report back to the Management Agent 240, periodically if delivery is over an extended time period, and upon completion). 
Regarding Claim 8, Hunter in view of Piet, Abu-Hakima, and Alexander teaches wherein the [message] comprises an indication of at least one of organizational risks, the action, and the time threshold; (See Hunter, Claim 1; an emergency originating source), Hunter, [0135]; system provides information or instruction for action), and (See Hunter [0067] acknowledgement is not received on a timely basis it may be automatically retransmitted).
However, Hunter does not disclose the use of a template. However, Abu-Hakima does teach the use of a template; (See Abu-Hakima, [221]; system 10 may include or provide via the Console 60 a set of templates or other tools to enable or assist a dispatcher to construct an alert message for broadcast).
Regarding Claims 10 and 18, both are substantially similar to Claim 2 and are therefore rejected on the same grounds.
Regarding Claim 11, it is substantially similar to Claim 3 and therefore rejected for similar reasons.
Claim 12, it is substantially similar to Claim 4 and are therefore rejected on the same grounds.
Regarding Claim 13, the claim is substantially similar to Claim 5 and is therefore rejected for the same reasons.
Regarding Claim 14, the claim is substantially similar to Claim 6 and is therefore rejected for the same reasons.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US PG PUB 20030069002) in view, Alexander et al. (US PG PUB 20090309742), Abu-Hakima et al. (US PG PUB 20120190325), and Maierean (US 20200007542 A1).
Regarding Claim 21, Hunter in view of, Abu-Hakima, and Alexander teaches the method of Claim 1. Alexander does further teach wherein the verification status for the contact information is pending [indicating that a verification request has been sent to the user however a response has not yet been received and the time threshold has not yet expired]; (see Alexander, [0083]; The "email" table (1403) has one record per email per customer. The table includes the actual email address, the status (unverified, verified, closed, etc.).
Hunter in view of Piet, Abu-Hakima, and Alexander does not further specify indicating that a verification request has been sent to the user however a response has not yet been received and the time threshold has not yet expired. However, Maierean does further teach the limitation; (See Maierean, [0046]; The messaging service may verify that the confirmation code was issued recently (e.g., within a threshold period of time) to reduce the chances that the code is no longer valid, to deter replay or guessing attacks, etc. For example, the messaging service may wish to verify that the confirmation code was issued within the preceding n seconds (where n is some number, such as 1, 2, 5, 10, etc.).
([0046]) to verify that the confirmation code was issued recently (e.g., within a threshold period of time) to reduce the chances that the code is no longer valid, to deter replay or guessing attacks, etc. By deterring replay and guessing attacks, Maierean is ensuring a more secure system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./            Examiner, Art Unit 3624                                                                                                                                                                                            

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624